Citation Nr: 0116578	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from February 1987 to 
June 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In February 1999, the veteran had a personal hearing before a 
hearing officer. 

In March 2001, the veteran had a hearing at the Central 
Office in Washington, D.C. before the below signing Board 
member.  At that hearing, the veteran submitted additional 
evidence consisting of a May 2000 VA medical statement 
regarding the veteran's employability in light of his 
service-connected left knee disability, among other things.  
RO consideration of this evidence was waived.  38 C.F.R. 
§ 20.1304 (2000).  Also at the hearing, the Board referred 
the claim of entitlement to restoration of a 20 percent 
evaluation for left rhomboid muscle myofascitis to the RO in 
order to afford the veteran an opportunity to pursue this 
matter.  


REMAND

At the March 2001 hearing, the veteran indicated that he 
received treatment from the VA medical facility located in 
Hampton, Virginia from the time he separated from service in 
1995 until he began receiving treatment at VA in Augusta, 
Georgia.  The veteran reported he was scheduled for a knee 
operation in 1999 and that preoperative preparations were 
made.  However, the operation was canceled.  The Board notes 
that medical records, including treatment records of the VA 
facility in Hampton, Virginia, the 1999 preoperative reports, 
March 1999 x-rays of the veteran's left knee, and a July 1999 
magnetic reasoning image report, have not been associated 
with the veteran's claims file.  

The veteran also testified that the symptoms associated with 
his service-connected left knee disability are more disabling 
than currently evaluated.  The veteran indicated that he 
experiences extreme left knee pain when squatting, that he 
has fallen because of his left knee, and that the disability 
has limited many of his physical activities.  In light of 
these factors, the veteran should be afforded a VA 
examination to determine the current severity of his service-
connected left knee disorder.  

The Board points out all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint 
should be considered in this matter.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the claims folder, all records noted by 
the veteran that are not currently on 
file.  In any event, the RO should obtain 
a copy of the veteran's clinical records 
dated from 1995 to 1998 of the VA medical 
center located in Hampton, Virginia and 
the clinical records including a pre-
operative report and X-rays dated in 
March 1999 and a MRI dated in July 1999 
regarding the veteran's left knee of the 
VA medical center located in Augusta, 
Georgia.  If the RO is unable to obtain 
the identified records, it should follow 
the procedures under the Veterans Claims 
Assistance Act.  

3. The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity his service-
connected left knee disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination, and he must state in the 
examination report that the claims 
folder, including a copy of this remand, 
was reviewed in connection with the 
examination.  All indicated studies, 
including x-rays, should be performed.  
All clinical findings should be reported 
in detail.  The examiner should state 
whether there is pain on undertaking 
motion, fatigability, weakness, and/or 
incoordination, on motion of the left 
knee.  To the extent as such symptoms are 
observed, their severity should be 
reported.  If they are not observed on 
examination, this must be noted as well.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, the RO should readjudicate the 
issue on appeal, in light of the 
additional evidence noted in the 
introduction.  
If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


